Citation Nr: 0305894	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-15 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1991 to September 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDING OF FACT

There is competent medical evidence that shows that the 
veteran currently suffers from residuals of a low back injury 
that she sustained during service.  


CONCLUSION OF LAW

Residuals of a low back injury were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  In 
correspondence dated in December 2002, the Board provided the 
veteran with notice of the VCAA and the division of 
responsibilities between VA and the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter was 
mailed to the veteran's last known address.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claim and the reasons the claim was denied, 
as set forth in the August 1998 and December 2000 rating 
decisions, June 1999 Statement of the Case, July 1999 Hearing 
Officer Decision and Supplemental Statement of the Case, and 
December 2000 Supplemental Statement of the Case.  The RO 
afforded the veteran an appropriate VA examination in April 
1998.  The RO obtained service medical records and private 
medical records identified by the veteran.  The RO also 
afforded the veteran a personal hearing in March 1999.  
During the hearing, the veteran testified that she was 
treated as a dependent at the Naval Medical Center in San 
Diego in 1995 and 1998, but was unsuccessful in obtaining the 
records on the treatment.  The Board decides to forego any 
assistance in retrieving these records as the current 
evidence of record is sufficient to substantiate the 
veteran's claim.  Next, the Board notes that the veteran 
postponed her request for a Board hearing and did not renew 
the request.  She also canceled scheduled teleconferences and 
did not request a new one.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  
Accordingly, the Board will proceed with appellate review.

The veteran's February 1991 enlistment examination report 
shows that the veteran's spine was clinically evaluated as 
normal.  On the Report of Medical History, it was noted that 
the veteran experienced no back trouble.  August 1991 records 
noted that the veteran complained of back pain as the result 
of training exercises.  A physical examination revealed 
tenderness over the L5 area and sacroiliac tenderness.  The 
assessment was contusion with low back pain.  A September 
1991 record noted that the veteran complained that pain 
remained in the coccygeal area for the past two weeks.  The 
assessment was rule out fracture and soft tissue injury.  
Another September 1991 record noted that an x-ray revealed 
spina bifida occulta of S1 with narrowing of the disc space 
between L5 and S1.  The remainder of the bony structures and 
the joint spaces were normal and there was no significant 
finding in the coccyx.  The veteran reported no problems and 
indicated that she could train.  The assessment was spina 
bifida.  A May 1992 record noted that the veteran complained 
of back pain.  Probable old compression fracture of T12 was 
noted.  The consultation report noted an assessment of 
mechanical low back pain, but it was further noted that the 
subjective complaint was disproportionate to objective 
findings.  Another May 1992 record noted that the veteran 
provided a history of low back pain since boot camp.  A 
physical examination revealed point tenderness over L1-L5 
with bilateral lumbar paraspinal tenderness.  The assessment 
was rule out fracture T12.  The specific reason for the 
request was that the plain film revealed probable old 
compression fracture of T12 and the purpose was to rule out a 
new compression fracture of T12.  The veteran was placed on 
limited duty until the bone scan results were revealed.  The 
May 1992 bone scan revealed no evidence of recent compression 
fracture in the region of T12 and slightly increased 
sacroiliac joint activity.  The May 1992 radiological report 
was negative for compression fracture and disc narrowing.  A 
June 1992 record noted mechanical low back pain.  The 
assessment was rule out low back pain secondary to unknown 
cause.  The August 1992 separation examination report noted 
no diagnosed low back disorder and no complaints of low back 
pain were documented.  

The April 1998 VA examination report shows that the veteran 
complained of constant pain in her back as well as stiffness 
and fatigability.  The examiner noted that he considered the 
veteran's weight the cause of her back complaints.  A 
physical examination revealed tenderness in the midline of 
lumbosacral area, limitation of motion, and positive 
straight-leg raising and Patrick tests for pain.  The 
examiner provided a diagnosis of chronic mechanical back 
strain.  X-rays revealed degenerative disk disease at T11-12 
and incomplete fusion spinous process at S1.

The veteran submitted a letter dated in December 1999 letter 
from B.R.M., D.C., in which he indicated that the veteran 
presented herself in his office with complaints of severe low 
back pain first experienced in 1991 in boot camp.  B.R.M. 
noted that in his opinion, the veteran's condition was very 
likely the result of the 1991 injury.  
The claims file indicates that the veteran requested a copy 
of her service medical records for purposes of obtaining a 
medical opinion.  There is no indication by B.R.M. that he 
reviewed the veteran's service medical records.  

Nevertheless, the Board finds that on the basis of all of the 
evidence of record, service connection for the claimed 
disorder is warranted.  Although no low back disorder was 
diagnosed at discharge or complaints of back pain noted at 
discharge, service medical records do document various 
complaints of residual back pain due to training exercises 
and positive findings were demonstrated on physical 
examinations throughout service.  Moreover, there is a 
competent medical opinion linking current back symptomatology 
to service.    


ORDER

Service connection for residuals of a low back injury is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

